DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on April 18, 2022:
Claims 1 and 7-13 are pending;
The rejections set forth in the previous Office Action stand as modified in light of the amendment.
Priority
Applicant’s claim to foreign priority has not been perfected as there is no certified translation of the Japanese priority document. Should applicant desire to obtain the benefit of foreign priority a certified English translation of the foreign application must be submitted in reply to this action.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al. (WO 2016/009923) in view of Tarnopolsky (U.S. Patent Application No. 2008/0118843).
Applicant cannot rely upon the foreign priority application to overcome this rejection because a certified translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	As to claim 1, Kinoshita discloses an electrolyte solution comprising:
	a solvent (abstract);
	an electrolyte salt (abstract),
	compound (X) represented by formula (2), formula (2) being R21R22N-SO3M21 (abstract).  R21, R22 and M21 are the same as that of the instant invention (para. [0007] and examples).  Specific examples include (CH3)2NSO3Li and (C2H5)2NSO3Li both of which read on compound X of claim 1 (see para. [0038]). The amount of compound (X) is present in a preferred range of 0.05-5% mass relative to the solvent (para. [0044]).    Kinoshita teaches that the solvent further contains at least one selected from the group consisting of non-fluorinated saturated cyclic carbonate, fluorinated cyclic carbonate, non-fluorinated acyclic carbonate and a fluorinated acyclic carbonate (paras. [0010], [0045]-[0126] and examples).  Kinoshita does teach of the solvent containing both acyclic carbonates and saturated cyclic carbonates (para. [0113) and the volume ratio of the saturated cyclic carbonate and the acyclic carbonate is 10/90 to 90/10, more preferably 30/70 to 70/30 (para. [0114], Tables 1-2 – specific examples in the same range). 
Kinoshita teaches that the solvent further contains at least one selected from the group consisting of non-fluorinated saturated cyclic carbonate, fluorinated cyclic carbonate, non-fluorinated acyclic carbonate and a fluorinated acyclic carbonate (paras. [0010], [0045]-[0126] and examples).  Kinoshita does teach of the solvent containing both acyclic carbonates and saturated cyclic carbonates (para. [0113) and the volume ratio of the saturated cyclic carbonate and the acyclic carbonate is 10/90 to 90/10, more preferably 30/70 to 70/30 (para. [0114]). Tables 1-2 teach of examples which fall in the same ratio as in claim 1.
The range of Kinoshita, teaches of The broader range of 10/90 to 90/10 sufficiently encompasses the ratio of claim 1.  Kinoshita further teaches of particular the preferred range of 30/70 to 70/30 sufficiently overlaps with the range of 20/80 to 50/50.  Tables 1-2 of Kinoshita teach of specific examples which explicitly fall in the same range as claim 1 thus teaching of the same volume ratio with sufficient specificity. 
	As to claim 7, the electrolyte salt is one of LiPF6, LiBF4, LiSO3,CF6, LiN(SO2CF3)2, LiN(SO2C2F5) 2, etc. (para. [0011] and examples).
	As to claims 8 and 9, the invention is directed to electrochemical devices (claim 8), particularly to batteries (claim 9; paras. [0001], [0012]-[0014] and examples). 
	As to claims 11 and 12, the invention is also drawn to modules comprising the electrochemical device (claim 11)/secondary battery (claim 12, paras. [0001], [0012]-[0014] and examples).
	Kinoshita does not teach of the electrolyte including at least one organosilicon compound of (claim 1). 
Tarnopolsky recognized the use of various phosphites including tris(trimethylsilyl) phosphite and tris(triethylsilyl) phosphite as additives in a non-aqueous electrolyte for a lithium rechargeable battery as it was known to decrease resistance and provide a high capacity battery (paras. [0029] and examples).  The amount of the additive is disclosed in a most preferred range of 0.3-3% (para. [0034]) with specific examples in Table 1 falling explicitly in the range of 0.3-2%.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the electrolyte solution of Kinoshita to further include tris(trimethylsilyl) phosphite and tris(triethylsilyl) phosphite compound additives of Tarnopolsky since it would have had the recognized effect of improving the resistance of the battery, thus having also provided a high capacity battery.    The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).  
The range of Tarnopolsky, in particular the preferred range of 0.5-3% sufficiently encompasses the claimed range of 0.5 to 2%.  Tarnopolsky further teaches of specific weights in the same range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
As to the particular amount of compound (X in claim 1):
compound (X) represented by formula (2), formula (2) being R21R22N-SO3M21 (abstract).  R21, R22 and M21 are the same as that of the instant invention (para. [0007] and examples).  Specific examples include (CH3)2NSO3Li and (C2H5)2NSO3Li both of which read on compound X of claim 1 (see para. [0038]). The amount of compound (X) is present in a preferred range of 0.05-5% mass relative to the solvent (para. [0044]).    
	The range of Kinoshita, in particular the preferred range of 0.5-5% mass relative to the solvent sufficiently encompasses the claimed range of 0.5 to 2% mass relative to the solvent. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919, F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kinoshita et al. (WO 2016/009923) in view of Tarnopolsky (U.S. Patent Application No. 2008/0118843) as applied to claim 1 above and further in view of Suzuki (JP 2000-208169A).
As to claim 10, the invention is directed to secondary batteries (paras. [0001], [0012]-[0014] and examples) and further includes a positive current collector and a portion in contact with the electrolyte solution among portions electrically coupled with the positive electrode current collector are formed from a valve metal (preferably, aluminum) or an alloy thereof (paras. [0303]).
As to claims 13, the invention is also drawn to modules comprising the secondary battery (paras. [0001], [0012]-[0014] and examples).
Kinoshita does not appear to teach of a portion of the battery in contact with the electrolyte solution among portions electrically coupled with the positive electrode current collector also being formed of a valve metal or an alloy metal.
As discussed above, the positive electrode current collector is aluminum (valve metal).  Suzuki further teaches of batteries wherein a valve metal or alloy of valve metal contacts the electrode connector (abstract).  Suzuki teaches that providing the container, which is electrically connected to the positive electrode and also in contact with the non-aqueous electrolyte, with a valve metal or its alloy since it would have prevented decomposition of the electrolyte solution (para. [0015]).]
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery container of Kinoshita, electrically connected to the positive electrode and also in contact with the non-aqueous electrolyte, with a valve metal or its alloy since it would have prevented decomposition of the electrolyte solution.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive.
	Applicant argues that Nogi does not disclose the claimed organosilicon phosphite compounds of claim 1.
This argument is moot in light of the amendment which has changed the scope of the organosilicon compound.  In light of such the Tarnopolsky (U.S. Patent Application No. 2008/0118843) is held to obviate the use of such phosphites.  In addition, the use of various phosphate/phosphite organosilicon additives in electrolyte systems were conventionally known in the art as taught by Tarnopolsky (phosphites) and Nogi (phosphates).  See also, U.S. Patent Application Nos. 2015/0099193, 2015/0140448 and 2016/0248121 each of which also disclose that the inclusion of various organosilicon phosphate and phosphite compounds were well-known in the art at the time the claimed invention was made.  
Thus one of ordinary skill in the art would have recognized both types of materials as electrolyte additives for the purpose of decreasing resistance and improving battery output. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Application No. 2016/0248121 discloses that the inclusion of various organosilicon phosphate and phosphite compounds were well-known in the art at the time the claimed invention was made.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725